Title: From Benjamin Franklin to John Adams, 23 November 1781
From: Franklin, Benjamin
To: Adams, John


Sir,
Passy, Nov. 23. 1781.
I congratulate your Excellency on the late great Event.
I received yours of the 12th. I wrote my Mind fully on the Subject of the Goods in mine to you by Mr. Fox, which I suppose must have come to your hands soon after that Date. Gillon wrote to me that Mr. Searle & Jackson were gone to France. As it is so long since, and they are not arrived, I suppose it may be true that they are gone to America. I expect the Consul, Mr. Barclay, here in a few Days. If you think his assistance relating to that Matter may be of Use, I will propose his Proceeding to Holland. I can only repeat that if I have any Authority over those Goods, I transfer it all to you.
With great Respect, I have the honour to be, Sir, Your Excellency’s most obedient & most humble Servant
B Franklin
His Exy. J. Adams Esq.
